Citation Nr: 1540612	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to February 24, 2011 for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes mellitus, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from September 2009 and March 2012 rating decisions.

In the September 2009 rating decision, the RO, inter alia, continued a 50 percent rating for PTSD and denied service connection for type II diabetes mellitus as secondary to service-connected PTSD.  The Veteran filed a notice of disagreement (NOD) with both issues in January 2010, and the RO issued a statement of the case (SOC) with regards to the type II diabetes mellitus claim in March 2012.  Pertinent to the service connection claim, in March 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In a March 2012 rating decision, the RO assigned a higher, 70 percent rating for PTSD, effective February 24, 2011 (the date of a  VA examination).  In an August 2012 NOD, the Veteran expressed her satisfaction with the 70 percent rating, but disagreed with the assigned effective date, indicating that  that the effective date should be January 7, 2009 the date of her original claim for an increased rating.  Her claim was thereafter characterized as an earlier effective date claim.  See March 2013 SOC.  In a May 2013 substantive appeal, the Veteran requested a Board video-conference hearing.

In March 2015, the Board remanded the claims to afford the Veteran the requested  Board hearing.  However, in August 2015 correspondence, the Veteran through her attorney, withdrew the request for a Board  hearing.   See 38 C.F.R. § 20.704(e) (2015). 

Regarding characterization of the appeal, although the claim involving  PTSD was previously characterized a claim for earlier effective date, as noted in the prior remand in the Veteran's original January 2010 NOD, she disagreed with the continuance of the 50 percent rating for PTSD, and requested a higher rating.  Although she was subsequently awarded a 70 percent rating for such disability, such rating was assigned effective February 24, 2011, and not from the date of her claim for increase (i.e., January 7, 2009).  See AB v. Brown, 6 Vet. App. 35, 38 (2009) (holding that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).  Therefore, consistent with the above, and what the RO has, more recently, actually adjudicated (see, e.g., May 2014 rating decision) , the Board has recharacterized the claim as one for a higher rating for PTSD for the time period prior to February 24, 2011.  Further, given the Board's fully favorable resolution of the claim to the extent sought, the appellant is not prejudiced by the Board's recharacterization of the claim,  

This appeal is now being processed utilizing  the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision on the claim for increase is set forth below.  The claim for service connection for type II diabetes mellitus is addressed in the remand following the order; this matter is being remanded to the to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Lay and medical evidence indicate that, since the January 2009 claim for increase,  the Veteran's PTSD has been manifested by suicidal ideation without intent, difficulty adapting to stressful circumstances, impaired impulse control, nightmares, hypervigilance, anger, sleep disturbances, low mood and motivation; collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD, from January 7, 2009 through February 23, 2011, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the he Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West  2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In December 2014 correspondence, the Veteran's attorney reiterated that the Veteran is satisfied with the 70 percent rating, and is not seeking a 100 percent rating at this time.  Given the Board's favorable disposition of the claim herein decided-awarding the benefit to the extent sought-the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished; hence, further discussion of due process considerations, to include the duties imposed by the VCAA, is unnecessary. 

II.  Factual Background 

Historically, in a February 1997 rating decision, the RO granted service connection for PTSD and an initial 50 percent rating was assigned, effective July 19, 1994.  In January 2009, the Veteran submitted her claim for increase.  A September 2009 rating decision continued the 50 percent rating.  In a March 2012 decision, the RO awarded a 70 percent rating, effective February 24, 2011.

A March 2009 VA Women's Mental Health outpatient record documents the Veteran's complaints of worry and hypervigilance, extreme sadness and anger.  The examiner discussed ways for her to deal with her feelings.

An April 2009 VA mental health note documents the Veteran's complaints of sleep impairment and reports that she awakens about 4 times during the night.  The examiner noted the Veteran was compliant with her medications.  Mental status examination was essentially uneventful except for the fact that she was noted to be anxious.  PTSD and Attention deficit disorder (ADD) were diagnosed and a Global Assessment of Functioning (GAF) score of 55 was assigned.

During a June 2009 VA examination, the Veteran reported continued trouble sleeping, indicating she could only sleep a maximum of up to five hours.  She also reported angry outbursts and nightmares.  The Veteran reported limited friendships and is mostly with her family.  She is employed through VA.  Mental status examination revealed the Veteran was oriented in all spheres, her appearance was good, her affect and mood were abnormal with anxiety and depression, she was noted to have impaired impulse control, unprovoked irritability but with no violence.  The Veteran's concentration was impaired, albeit mild, her communication and speech were normal.  The Veteran reported that her motivation is something she has to fight for on a daily basis.  The Veteran reported panic attacks and that anything could bring them on especially if she is startled.  The Veteran was suspicious, however had no delusions or hallucinations.  The Veteran displayed obsessional rituals such as consistently counting objects that help with her anxiety.  She has passive suicidal thoughts but no active plan.  PTSD continued to be the diagnosis, and a GAF of 50 was assigned.  The examiner essentially summarized that the Veteran has feelings of detachment from others and somewhat restricted range of affect especially when she is anxious.  The examiner noted the Veteran has difficulty falling and staying asleep, she is irritable with outbursts of anger, she has an exaggerated startle response, difficulty concentrating, and is hypervigilant.  The examiner indicated that all these symptoms were chronic.

During February 2011 VA examination, the Veteran reiterated her contentions that she experiences chronic sleep impairment.  She indicated that she continues to experience suspicion of others, worry, and anxiety.  She reported a constant awareness of her environment, and that she often feels different from other people around her, like she does not belong.  The Veteran reported that she does not go out and just stays with her family.  The Veteran continues to be employed by VA and indicated she had some episodes with co-workers which have been resolved.  She reports a history of angry outbursts and being pretty nasty, however she continues on medication that helps.  Examination revealed the Veteran was clean and appropriately dressed, her attitude was cooperative, her speech, psychomotor activity, thought process and thought content were all unremarkable.  The Veteran's mood was anxious, she was oriented in all spheres.  She displayed no delusions.  She has chronic sleep impairment with nightmares occurring at least 2 times a week.  The Veteran was noted to have obsessive ritualistic behavior.  She continues to experience panic attacks.  She denied homicidal and suicidal thoughts.  The Veteran reported that her mood gets sad and depressed and her energy and motivation is low.  Chronic PTSD was diagnosed and a GAF score of 58 was assigned.  The examiner's overall assessment was that the Veteran's PTSD symptoms have been about the same since the mid-1990s.  She did not pose any threat of danger to herself or to others.

In her August 2012 NOD, the Veteran, through her attorney, contended that her PTSD symptomatology has remained consistent throughout the appeal period.  Indeed, she notes that the June 2009 VA examination results are consistent with the February 2011 examination results which provided the basis for the  70 percent rating.

During an April 2014 VA examination, the Veteran was noted to have a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran continues to work fulltime at VA.  She was adequately groomed, cordial, and responsive to questions.  Her affect was noted to be within normal limits and appropriate to content.  She was clearly oriented and cognitively intact.  There was no evidence of delusions or hallucinations.  She was not a threat of danger to herself or to others.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The rating for the Veteran's PTSD has been assigned pursuant to DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score at Axis V.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5 does not use the multi-axial system and, thus, there is no Axis V and the GAF has been eliminated.  DSM-5 applies to claims certified to the Board after August 4, 2014.  See Fed. Reg. 45,093 (Aug. 4, 2014)].

The Board acknowledges that a layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects a diagnosis of ADD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication that it is possible to distinguish the symptoms from the Veteran's additional psychiatric disorder, the Board has considered all of her psychiatric symptoms in evaluating her PTSD.

Based on the consideration of the above-cited evidence,  including the medical treatment records, VA examination reports and the lay statements of record, the Board finds that, since the January 7, 2009 claim for increase, lay and medical evidence indicates that the Veteran's PTSD has been manifested by suicidal ideation without intent, impaired impulse control, nightmares, hypervigilance, and anger, Furthermore, the frequency and severity of these symptoms has resulted in the Veteran's inability to adapt to stressful situations, chronic sleep impairment, low mood and motivation, obsessional routines, panic attacks with hyperstartle response.  Collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas.

As such, with resolution of all reasonable doubt in the Veteran's favor, for the entire period under consideration, the Veteran's PTSD symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.  Thus, the collective evidence indicates that, from the date of the claim for increase, the Veteran's PTSD has resulted in a level of occupational and social impairment which more closely approximates a 70 percent disability rating.  In finding that a 70 percent rating is warranted from the filing of the claim for increase, the Board has generally found the statements of the Veteran to be competent and credible evidence in support of this claim.  In fact, the Board also notes that VA examiners also found the Veteran to be a reliable historian.

As a final point, the Board notes that, pertinent to the claim on appeal, the Veteran' has been assigned GAF scores ranging  from 50 to 58.  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the Veteran's GAF scores have fluctuated, her lowest score of 50, assigned in June 2009, is consistent with the level of impairment contemplated in the assigned 70 percent rating.  To the extent that the higher assigned scores noted in the record-i.e., 55 in April 2009 and 58 in February 2011-would indicate only  moderate, or mild symptomatology, clearly less impairment than that contemplated in the 70 percent rating, the Board reiterates that it is the symptoms shown, and not the assigned GAF scores, or an examiner's assessment of the severity of a psychiatric disability, that provides the primary basis for an assigned rating.  See 38 C.F.R. § 4.126.

As indicated above, in this case, the Board resolves reasonable doubt in the Veteran's favor in finding that the Veteran has exhibited symptoms of the type and extent, frequency or severity (as appropriate), to warrant assignment of a 70 percent rating from the date of the claim for increase.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v Derwinski, 1 Vet. App. 49, 53-56 (1990).  As the claim on appeal has been expressly limited to a 70 percent rating, discussion and application of the criteria for the maximum, 100 percent rating is unnecessary.


ORDER

A 70 percent rating  for PTSD, from January 7, 2009 through February 23, 2011, is granted, subject to the legal authority governing the payment of compensation.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

Service connection has been established for PTSD.  The Veteran seeks compensation for type II diabetes mellitus as secondary to service-connected PTSD. 

Under 38 C.F.R. § 3.310(a) (2015), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran was afforded a VA examination in July 2009.  In the July 2009 examination report, the VA examiner essentially indicated that the type II diabetes mellitus was less likely due to service-connected PTSD, as the available records do not make such connection.  

The Board finds that the medical opinion obtained is inadequate.  While the examiner appears to have only addressed whether or not the Veteran's service- connected PTSD caused her type II diabetes mellitus, the examiner did not explicitly address whether the service-connected PTSD aggravates the Veteran's type II diabetes mellitus-which, as noted above, is a potential basis for secondary service connection pursuant to 38 C.F.R. § 3.310.  The Board points out that, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, on remand, the AOJ should obtain an addendum opinion from the physician who performed the July 2009 VA examination, or other appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgement of the physician designated to provide the addendum opinion. 

Prior to obtaining further medical opinion on this claim, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  As indicated, the AOJ's adjudication of this claim must include consideration of all pertinent evidence added to the claims file since the last adjudication.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the Veteran and her attorney a letter requesting that she provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
2.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
3.  After accomplishing the above-requested actions, and all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange to obtain an addendum opinion from the physician who conducted the July 2009 VA examination. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from another appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

The physician should provide an opinion, consistent with sound medical principles, as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the type II diabetes mellitus is aggravated (worsened beyond the natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay evidence, to include the Veteran's assertions.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence associated with the claims file since the last adjudication) and legal authority. 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and her attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit sought should be granted or denied. The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


